Case 6:20-cv-00410-WWB-GJK Document 16 Filed 03/24/20 Page 1 of 4 PageID 187




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
   ____________________________________
                                        )
   MICHAEL DALEIDEN, SEAN               )
   RANDALL, STEVEN SACK, PEDRO          )
   POVEDA, CHRISTOPHER CARVER, )
   RICHARD JOSWICK, JUSTIN              )
   SCOTT, AND LYNN FRAZEL,              )
                                        )
         Plaintiffs,                    )
   vs.                                  ) CASE NO: 6:20-cv-00410-WWB-GJK
                                        )
   RED LAMBDA, INC., a Florida          )
   For-Profit Corporation, BAHRAM       )
   YUSEFZADEH, individually, SAAD       )
   AL BARRAK, individually and LEWIS )
   DUNCAN, individually,                )
                                        )
         Defendant.                     )
   ____________________________________)

   DEFENDANT LEWIS DUNCAN’S CERTIFICATE OF INTERESTED PERSONS
             AND CORPORATE DISCLOSURE STATEMENT

                   Pursuant to this Court’s Interested Persons Order [D.E. 9] Defendant

   LEWIS DUNCAN, by and through his undersigned counsel, discloses the following:

                   1.      The name of each person, attorney, association of persons, firm, law

   firm, partnership, and corporation that has or may have an interest in the outcome of this

   action -- including subsidiaries, conglomerates, affiliates, parent corporations, publicly-

   traded companies that own 10% or more of a party’s stock, and all other identifiable legal

   entities related to any party in the case:

                   Red Lambda, Inc.—Defendant

                   Bahram Yusefzadeh—Board Member of Red Lambda, Inc., and
                   Defendant
Case 6:20-cv-00410-WWB-GJK Document 16 Filed 03/24/20 Page 2 of 4 PageID 188




                 Saad Al Barrak—Board Member of Red Lambda, Inc., and Defendant
                 (Unserved)

                 Lewis Duncan—Board Member of Red Lambda, Inc. and Defendant

                 Peter M. Wendzel – Counsel for Defendants Red Lambda Inc., Saad Al
                 Barrak and Lewis Duncan

                 Madonna M. Snowden – Counsel for Defendants Red Lambda Inc.,
                 Saad Al Barrak and Lewis Duncan

                 Jackson Lewis P.C. – Counsel for Defendant

                 Jesse I. Unruh—Counsel for Defendant Bahram Yusefzadeh

                 Spire Law, LLC—Counsel for Defendant Yusefzadeh

                 Michael Daleiden, Plaintiff

                 Sean Randall, Plaintiff

                 Steven Sack, Plaintiff

                 Pedro Poveda, Plaintiff

                 Christopher Carver, Plaintiff

                 Richard Joswick, Plaintiff

                 Justin Scott, Plaintiff

                 Lynn Frazel, Plaintiff

                 Samuel Dunaway, III, Esquire, Counsel for Plaintiffs

                 Dunaway Law Firm, P.A., Counsel for Plaintiffs

                 2.      The name of every other entity whose publicly-traded stock, equity,

   or debt may be substantially affected by the outcome of the proceedings:

                 Defendant Lewis Duncan is unaware of any such entities.
Case 6:20-cv-00410-WWB-GJK Document 16 Filed 03/24/20 Page 3 of 4 PageID 189




                  3.      The name of every other entity which is likely to be an active

   participant in the proceedings, including the debtor and members of the creditors’

   committee (or twenty largest unsecured creditors) in bankruptcy cases:

                  Defendant Lewis Duncan is unaware of any such entities.

                  4.      The name of each victim (individual or corporate) of civil and

   criminal conduct alleged to be wrongful, including every person who may be entitled to

   restitution:

                  None not already identified in response to Item No. 1.

                  Defendant Lewis Duncan hereby certify that, except as disclosed above, I

   am unaware of any actual or potential conflict of interest involving the district judge and

   magistrate judge assigned to this case and will immediately notify the Court in writing on

   learning of any such conflict.




                       [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
Case 6:20-cv-00410-WWB-GJK Document 16 Filed 03/24/20 Page 4 of 4 PageID 190




   DATED this 24th day of March, 2020.

                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.
                                                       390 North Orange Avenue, Suite 1285
                                                       Orlando, Florida 32801
                                                       Telephone:     (407) 246-8440
                                                       Facsimile:     (407) 246-8441

                                                       By:     /s/ Peter M. Wendzel
                                                               Peter M. Wendzel
                                                               Florida Bar No. 1018271
                                                               peter.wendzel@jacksonlewis.com

                                                               Madonna M. Snowden
                                                               Florida Bar No. 0124522
                                                               madonna.snowden@jacksonlewis.com

                                                       Attorneys for Defendants RED LAMBDA,
                                                       INC., SAAD AL-BARRAK, and LEWIS
                                                       DUNCAN

                                 CERTIFICATE OF SERVICE

                     I HEREBY CERTIFY that on this 24th day of March, 2020, the foregoing

   was electronically filed with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to: counsel for Plaintiffs, R. Samuel Dunaway, III,

   Esquire, Dunaway Law Firm, P.A., 2457 Silver Star Road, Orlando, Florida 32804,

   sam@dunawaylawfirm.com, and Counsel for Defendant Bahram Yusefzadeh, Jesse I.

   Unruh, Esquire Spire Law, LLC 12249 Science Drive, Suite 155 Orlando, Florida, 32826,

   jesse@spirelawfirm.com.

                                                        /s/ Peter M. Wendzel
                                                        Attorney
   4820-0100-1911, v. 1
